329 S.W.2d 503 (1959)
George E. CHAVERS, Appellant,
v.
Ted C. LUCENAY, d/b/a A.A.A.-l Hearing Aid Service Center, Appellee.
No. 3696.
Court of Civil Appeals of Texas, Waco.
November 19, 1959.
John B. Faulkner, Waco, for appellant.
O. W. Sternberg, Waco, for appellee.
McDONALD, Chief Justice.
This is an appeal from a judgment of the Trial Court rendering judgment notwithstanding the verdict of the jury. The appellant has not brought forward a Statement of Facts in the case, which it was the duty of appellant to provide and bring forward to this court.
In the absence of a Statement of Facts it must be presumed on appeal that the evidence supports the judgment of the Trial Court. Lane v. Fair Stores, 150 Tex. 566, 243 S.W.2d 683; Schweizer v. Adcock, 145 Tex. 64, 194 S.W.2d 549; First National Life Ins. Co. v. Herring, Tex.Civ. App., 318 S.W.2d 119 (no writ hist.)
The foregoing rule applies to the action of a Trial Court in granting a judgment non obstante veredicto. In the absence of a Statement of Facts, brought forward by the complaining party, this court cannot determine whether or not, the state of the evidence, was such as to warrant the conclusion reached by the Trial Court. The presumption prevails in favor of the judgment, and this court cannot disturb it. Cosey v. Supreme Camp of American Woodmen, Tex.Civ.App., 103 S.W.2d 1076 W/E dism'd; 3 Tex.Jur.2d Sec. 465, p. 715.
The judgment of the Trial Court is affirmed.